                                                                                   FILED
                                                                              AUG O6 2020
                  UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA                      PETEt}!gE. JR.,
                                                                            US D            Cl.ERIC
                                                                                    T OORT, E0NC
                        SOUTHERN DIVISION                                 BY               DEPCU<
                    NO. -,~ 20-Q?- \ 33

UNITED STATES OF AMERICA

             v.                               INFORMATION

GENE HERSHOLTWILLIAMSON, II:

                   Defendant.


      The United States charges that:

      On or about February 19, 2018, in the Eastern District of North Carolina, the

defendant, GENE HERSHOLT WILLIAMSON, II, a resident of Jacksonville, North

Carolina, did willfully aid and assist in, and procure , counsel, and advise the

preparation and presentation to the Internal Revenue Service of a U .S. Individual

Income Tax Return, Form 1040, for Individual A for the calendar year 2017. The

return was false a nd fraudulent as to a material matter in that, as GENE

HERSHOLT WILLIAMSON, II knew, the return fraudulently claimed Individual A

operated a Schedule C business and incurred substantial business expenses, whereas

Individual A did not h ave such a business and did not incur any such expenses.

      In violation of Title 26, United States Code, Sectio




                                        By:




          Case 7:20-cr-00133-D Document 5 Filed 08/06/20 Page 1 of 1
